DETAILED ACTION
Claims 1-20 are presented for examination. This application is being examined under the First Action Interview (FAI) program. The prior art referenced in the instant Office action was previously cited in the Office correspondence mailed on June 24, 2022. An Interview was conducted on July 28, 2022 and Applicant’s Representative requested that a First Action Interview Office Action be issued.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “[s]ystems and methods…[that] enable the prediction of activity distribution across mediums of activities by employing processors that receive an activity record history across channels of mediums of activity” (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-19), Apparatus (claim 20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
	receiving an activity record history across at least one activity channel of at least one medium of activity;
		wherein the activity record history is associated with a plurality of entities;
	receiving a candidate activity channel profile of a future activity channel of a particular entity;
		wherein the candidate activity channel profile comprises candidate channel attributes comprising:
			i) a medium attribute identifying the medium associated with the future activity channel, and
		          ii) an activity category attribute identifying a category of activities associated with the future activity channel;
	utilizing at least one cannibalization forecasting model to predict an at least one channel metric based on the candidate channel attributes;
		wherein the at least one cannibalization forecasting model comprises model parameters trained based at least in part on the activity record history;
		wherein the activity record history comprises training labels comprising:
			i) a date label indicative of a time period relative to an origination date of a particular channel of each activity record in the activity record history, and
			ii) a medium label indicative of the medium of each activity record in the activity record history;
	automatically generating new candidate channel attributes that improve the at least one channel metric based on the at least one channel metric;
	automatically modify a new candidate activity channel profile using the new candidate channel attributes; and
	causing to display the at least one channel metric on a display associated with at least one user.
[Claim 2]	wherein the at least one channel metric comprises an average order volume associated with transactions: i) online, ii) at a planned retail location, or iii) or both.
[Claim 3]	wherein the at least one channel metric comprises an incremental sales volume associated with transactions: i) online, ii) at a planned retail location, or iii) or both.
[Claim 4]	wherein the at least one channel metric comprises a total revenue associated with transactions: 1) online, ii) at a planned retail location, or iii) or both.
[Claim 5]	determining a cannibalized sales measurement based at least in part on the at least one channel metric; and
	wherein the at least one channel metric comprises an average order volume and an incremental sales volume associated with transactions: i) online, ii) at a planned retail location, or iii) or both.
[Claim 6]	determining a new candidate activity channel profile based on an additional user selection updating one or more candidate channel attributes of the candidate channel attributes; and
	utilizing the at least one cannibalization forecasting model to predict an updated channel metric based on the new candidate activity channel profile.
[Claim 7]	utilizing the at least one cannibalization forecasting model to predict a distribution of the at least one channel metric based on the candidate channel attributes and a plurality of variations to the candidate channel attributes.
[Claim 8]	determining optimized candidate channel attributes associated with a minimum cannibalization based on the distribution of the at least one channel metric to produce an optimized candidate activity channel profile.
[Claim 9]	receiving a plurality of activity records associated with a plurality of entities;
	wherein each activity record of the plurality of activity records comprise:
		i) an activity entity identifier associated with an entity of the plurality of
entities,
		ii) a date indicator identifying a date associated with each activity record,
		iii) an activity location identifier associated with an entity location
associated with each activity record, and
iv) an activity value;
	determining a first channel activity records of the plurality of activity records based on the activity location identifier of each activity record that identifies a first channel;
	determining at least one entity associated with the first channel activity records based on the activity entity identifier of each activity record;
	determining a first channel opening date associated with each first channel based on the date indicator of each retail transaction record;
	determining the date label for pre-first channel activity records of the plurality of activity records based on:
		i) the activity location identifier of each activity record associated with the at least one entity that identifies a second channel, and
		ii) the date indication of each activity record associated with the at least one entity that identifies a pre-first channel opening date occurring before the first channel opening date;
	determining the date label for post-first channel activity records of the plurality of activity records based on:
		i) the activity location identifier of each activity record associated with the at least one entity that identifies the second channel, and
		ii) the date indication of each activity record associated with the at least one entity that identifies a post-first channel opening date occurring on or after the first channel opening date; and
	training at least one cannibalization forecasting model to forecast at least one channel metric of future activities upon creating a new channel based on the date label and the activity location identifier of each activity record of the plurality of activity records.
[Claim 10]	utilizing the at least one cannibalization forecasting model to predict a distribution of the at least one channel metric over time based on the candidate channel attributes; and details thereof. 
Similar limitations are recited in claims 11-20.
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to marketing and sales analyses (including making forecasts and training relevant models), which are examples of marketing and sales analysis (i.e., organizing human activity).
The dependent claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims include at least one processor and a display of at least one computing device. The apparatus claim includes at least one processor configured to implement software instructions and a display of at least one computing device.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 83-109).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, data is displayed in claims 1 and 20 and data is stored in claim 11.
Even if the training recited in the claims is interpreted as machine learning, no specific technical details are claimed. The training could merely be interpreted as setting up the parameters of a model (which is an example of an abstract idea, as discussed in Step 2A – Prong 1 above). Machine learning is not recited in the claims. Even if the claims were amended to explicitly recite that the training is performed by machine learning (which is disclosed in the Specification), such a general recitation of “by machine learning” would be deemed to be a general application of additional elements and/or a general link to technology.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “An Empirical Study of the Cross-Channel Effects Between Web and Mobile Shopping Channels.” Information & Management 53 (2016) 265-278 in view of Avery et al. “Adding Bricks to Clicks: Predicting the Patterns of Cross-Channel Elasticities over Time.” Journal of Marketing, July 2011 in view of Mehmanpazir et al. (US 2021/0166251).
[Claim 1]	Huang discloses a method comprising:
	receiving an activity record history across at least one activity channel of at least one medium of activity (pp. 268-270: 4. Data description – Transactions from multiple channels are obtained);
		wherein the activity record history is associated with a plurality of entities (pp. 268-270: 4. Data description – Transactions from multiple channels are obtained for multiple consumers);
	receiving a candidate activity channel profile of a future activity channel of a particular entity (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated; p. 266: 2.2. Multichannel shopping – A retailer’s use of two or more integrated channels to sell products and services is evaluated);
		wherein the candidate activity channel profile comprises candidate channel attributes comprising:
			i) a medium attribute identifying the medium associated with the future activity channel (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated), and
			ii) an activity category attribute identifying a category of activities associated with the future activity channel (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated);
	utilizing at least one cannibalization model to evaluate an at least one channel metric based on the candidate channel attributes (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated);
		wherein the activity record history comprises labels comprising:
			i) a date label indicative of a time period relative to an origination date of a particular channel of each activity record in the activity record history (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions), and
			ii) a medium label indicative of the medium of each activity record in the activity record history (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions).
	Huang evaluates the impacts of adding a new sales channel on existing sales channels (as discussed above), which (in effect) creates models (including at least one cannibalization model) to reflect sales behavior and metrics in the various channels and cross-channel impacts. Huang does not explicitly disclose that its at least one cannibalization model is a forecasting model; however, Avery assesses the impacts of cross-channel sales to predict the patterns of cross-channel elasticities over time (Avery: p. 2: title), particularly in regard to adding a new sales channel (Avery: pp. 3-7). While Avery focuses on retail store, catalog, and Internet sales channels (Avery: pp. 8-10) and Huang focuses on web and mobile sales channels (Huang: p. 267, col. 2), Huang acknowledges that cross-channel analysis may be performed on additional types of sales channels (Huang: p. 275, section 8.1). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Huang such that its at least one cannibalization model is a forecasting model and to perform the steps of utilizing at least one cannibalization forecasting model to predict an at least one channel metric based on the candidate channel attributes; wherein the at least one cannibalization forecasting model comprises model parameters trained based at least in part on the activity record history in order to provide tools for making decisions regarding whether or not it would be beneficial to add sales channels and, if so, which types of channels.
	The Huang-Avery combination addresses the application of Huang’s data records to perform a cannibalization forecast. The Huang-Avery combination does not explicitly incorporate machine learning to train models based on activity, including transaction records. For example, Huang and Avery do not explicitly disclose: 
	wherein the at least one cannibalization forecasting model comprises model parameters trained based at least in part on the activity record history; 
wherein the activity record history labels comprise training labels;
	automatically generating new candidate channel attributes that improve the at least one channel metric based on the at least one channel metric;
	automatically modify a new candidate activity channel profile using the new candidate channel attributes.
	However, Mehmanpazir describes how machine learning may be used to predict sales insights (Mehmanpazir: abstract). Mehmanpazir labels historical customer profiles with historical sales insights to form a training set upon which a machine learning algorithm may be applied and “[a]ctual sales insights of one or more entities may be fed back into the machine learning system to update the insight engine” (Mehmanpazir: (¶ 21). The labels may identify aspects of the historical customer profiles, including customer, product, and/or time period (Mehmanpazir: ¶¶ 69, 82). As seen in ¶ 82 of Mehmanpazir, “[t]he historical customer profiles may be stored with labels indicating the corresponding historical sales insights in the database.” Similar to recording the date, sales channel, and sales corresponding to a transaction (as seen in Huang), Mehmanpazir evaluates sales, entity, and time period information associated with historical customer profiles, but Mehmanpazir enhances the analysis with machine learning, labels, and historical sales insights (Mehmanpazir: ¶¶ 90, 155, 167-168). Data may be associated with the same entity (Mehmanpazir: ¶ 172). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination 
	wherein the at least one cannibalization forecasting model comprises model parameters trained based at least in part on the activity record history; 

wherein the activity record history labels comprise training labels;
	automatically generating new candidate channel attributes that improve the at least one channel metric based on the at least one channel metric;
	automatically modify a new candidate activity channel profile using the new candidate channel attributes
in order to reap the benefits of training a predictive model with a machine learning algorithm, such benefits including the ability to identity more accurate insights and to continuously improve the accuracy of the insights by using actual results as feedback to correct the predictive machine learning model. Applying labels (as claimed) would simply be part of the machine learning training process. The claimed steps of automatically generating new candidate channel attributes that improve the at least one channel metric based on the at least one channel metric and automatically modifying a new candidate activity channel profile using the new candidate channel attributes correspond to the ability of the machine learning predictive modeling and training process to yield insights regarding the analysis data and to allow for continuous feedback to improve the model presumptions and accuracy.
	Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
Huang and Avery do not explicitly disclose causing to display, by the at least one processor, the at least one channel metric on a display of at least one computing device associated with at least one user; however, Mehmanpazir discloses the use of a graphical user interface (GUI) to present information to and/or receive information from a user (Mehmanpazir: ¶¶ 55-56). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to perform the step of causing to display, by the at least one processor, the at least one channel metric on a display of at least one computing device associated with at least one user in order to facilitate conveyance of important information to a human user. For example, Mehmanpazir discusses the types of useful insights that a human user may glean when presented with sales and marketing insights, as seen in the following excerpt:
[0023] Sales and marketing applications that include an insight engine trained based on the wide variety of information as described above are able to produce richer predicted sales insights for an entity. The predicted sales insights may guide further interactions with the entity. As an example, if a predicted sales insight indicates that a probability of contract renewal is below a threshold value of 50%, then the sales and marketing application may cause a promotion to be transmitted to the entity. As another example, if a predicted sales insight predicts that an entity will subscribe to an additional product, then the sales and marketing application may determine an increased revenue and/or increased sales commission based on subscription to the additional product.

[Claim 2]	Huang discloses wherein the at least one channel metric comprises an average order volume associated with transactions: i) online, ii) at a planned retail location, or iii) or both (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated).
[Claim 3]	Huang discloses wherein the at least one channel metric comprises an incremental sales volume associated with transactions: i) online, ii) at a planned retail location, or iii) or both (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated).
[Claim 4]	Huang discloses wherein the at least one channel metric comprises a total revenue associated with transactions: 1) online, ii) at a planned retail location, or iii) or both (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated).
[Claim 5]	Huang discloses determining a cannibalized sales measurement based at least in part on the at least one channel metric (p. 269, col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated); and
	wherein the at least one channel metric comprises an average order volume and an incremental sales volume associated with transactions: i) online, ii) at a planned retail location, or iii) or both (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements. It is noted that the claim recites the channel options in the alternative; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated).
Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
[Claim 6]	Huang discloses determining a new candidate activity channel profile based on an additional user selection updating one or more candidate channel attributes of the candidate channel attributes (p. 269: col. 1 – p. 270: col. 1: Average purchase amounts and/or average order size through a web channel or through mobile and web channels may be recorded pre and post mobile channel adoption. The post-adoption data reflects cannibalized sales measurements; pp. 270-275, sections 5-8.1: The effects of adding a mobile channel on the web channel and overall sales are evaluated; p. 268, section 3.3, p. 270, table 3, p. 272, section 5.3: Total purchase amounts are evaluated).
	The Huang-Avery combination addresses the application of Huang’s data records to perform a cannibalization forecast. The Huang-Avery combination does not explicitly incorporate machine learning to train models based on activity, including transaction records. For example, Huang and Avery do not explicitly disclose utilizing the at least one cannibalization forecasting model to predict an updated channel metric based on the new candidate activity channel profile. However, Mehmanpazir describes how machine learning may be used to predict sales insights (Mehmanpazir: abstract). Mehmanpazir labels historical customer profiles with historical sales insights to form a training set upon which a machine learning algorithm may be applied and “[a]ctual sales insights of one or more entities may be fed back into the machine learning system to update the insight engine” (Mehmanpazir: (¶ 21). The labels may identify aspects of the historical customer profiles, including customer, product, and/or time period (Mehmanpazir: ¶¶ 69, 82). As seen in ¶ 82 of Mehmanpazir, “[t]he historical customer profiles may be stored with labels indicating the corresponding historical sales insights in the database.” Similar to recording the date, sales channel, and sales corresponding to a transaction (as seen in Huang), Mehmanpazir evaluates sales, entity, and time period information associated with historical customer profiles, but Mehmanpazir enhances the analysis with machine learning, labels, and historical sales insights (Mehmanpazir: ¶¶ 90, 155, 167-168). Data may be associated with the same entity (Mehmanpazir: ¶ 172). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to perform the step of utilizing the at least one cannibalization forecasting model to predict an updated channel metric based on the new candidate activity channel profile in order to reap the benefits of training a predictive model with a machine learning algorithm, such benefits including the ability to identity more accurate insights and to continuously improve the accuracy of the insights by using actual results as feedback to correct the predictive machine learning model. Applying labels (as claimed) would simply be part of the machine learning training process. The claimed step of utilizing the at least one cannibalization forecasting model to predict an updated channel metric based on the new candidate activity channel profile corresponds to the ability of the machine learning predictive modeling and training process to yield insights regarding the analysis data and to allow for continuous feedback to improve the model presumptions and accuracy.
Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
[Claim 7]	Huang evaluates the impacts of adding a new sales channel on existing sales channels (as discussed above), which (in effect) creates models (including at least one cannibalization model) to reflect sales behavior and metrics in the various channels and cross-channel impacts. Huang also evaluates propensity score distributions related to control and treatment groups (Huang: p. 269) and consumers may be evaluated by buying characteristics across the channels of varying attributes, such as identifying certain consumers as heavy buyers and the channels as web or mobile channels (Huang: p. 270, col. 1). Huang does not explicitly disclose that its at least one cannibalization model is a forecasting model; however, Avery assesses the impacts of cross-channel sales to predict the patterns of cross-channel elasticities over time (Avery: p. 2: title), particularly in regard to adding a new sales channel (Avery: pp. 3-7). While Avery focuses on retail store, catalog, and Internet sales channels (Avery: pp. 8-10) and Huang focuses on web and mobile sales channels (Huang: p. 267, col. 2), Huang acknowledges that cross-channel analysis may be performed on additional types of sales channels (Huang: p. 275, section 8.1). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Huang such that its at least one cannibalization model is a forecasting model and to perform the step of utilizing the at least one cannibalization forecasting model to predict a distribution of the at least one channel metric based on the candidate channel attributes and a plurality of variations to the candidate channel attributes in order to provide tools for making decisions regarding whether or not it would be beneficial to add sales channels and, if so, which types of channels.
Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
[Claim 8]	Huang does not explicitly disclose the step of determining optimized candidate channel attributes associated with a minimum cannibalization based on the distribution of the at least one channel metric to produce an optimized candidate activity channel profile. Huang does acknowledge that certain factors are more likely to affect cannibalization levels. For example, Huang states, “As Deleersnyder et al. [9] have suggested, ‘substantial cannibalization is more likely to take place if the newly established channel too closely mimics the entrenched channel’. Thus, because of the similarities between this e-retailer’s web and mobile channels, the retailer’s web channel faces potential cannibalization.” (Huang: p. 268, col. 2) Huang does not explicitly disclose that its at least one cannibalization model is an optimization model to minimalize cannibalization; however, Avery assesses the impacts of cross-channel sales to predict the patterns of cross-channel elasticities over time (Avery: p. 2: title), particularly in regard to adding a new sales channel (Avery: pp. 3-7). While Avery focuses on retail store, catalog, and Internet sales channels (Avery: pp. 8-10) and Huang focuses on web and mobile sales channels (Huang: p. 267, col. 2), Huang acknowledges that cross-channel analysis may be performed on additional types of sales channels (Huang: p. 275, section 8.1). Avery discusses for which type of customer a new channel helps and hurts sales in existing channels (Avery: p. 2). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Huang such that its at least one cannibalization model is a forecasting model and to perform the step of utilizing the at least one cannibalization forecasting model to predict a distribution of the at least one channel metric based on the candidate channel attributes and a plurality of variations to the candidate channel attributes in order to provide tools for making decisions regarding whether or not it would be beneficial to add sales channels and, if so, which types of channels. The considerations explored by Huang and Avery seek to understand when, where, and how adding a new retail channel is helpful or hurtful, thereby implying that the goal is to minimalize cannibalization; therefore, the Examiner further submits that modifying Huang to perform the step of determining optimized candidate channel attributes associated with a minimum cannibalization based on the distribution of the at least one channel metric to produce an optimized candidate activity channel profile would have been obvious to one skilled in the art before the effective filing date in order to assist a larger retailer in more effectively planning to add sales channels in a way that will not reduce current sales across the retailer’s sales channels.
Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
[Claim 9]	Huang discloses:
	receiving a plurality of activity records associated with a plurality of entities (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions and for various sales channels);
	wherein each activity record of the plurality of activity records comprise:
		i) an activity entity identifier associated with an entity of the plurality of
entities (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions),
		ii) a date indicator identifying a date associated with each activity record (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions),
		iii) an activity location identifier associated with an entity location
associated with each activity record (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions), and 
		iv) an activity value (pp. 268-270: 4. Data description: The data records identify the date, particular channel, sales volume, sales total, etc. for the various transactions);
	determining a first channel activity records of the plurality of activity records based on the activity location identifier of each activity record that identifies a first channel (p. 269: A transaction performed on a mobile device is considered to have a mobile channel purchase location while a transaction performed on the web is considered to have a web channel purchase location);
	determining at least one entity associated with the first channel activity records based on the activity entity identifier of each activity record (p. 269: A transaction performed on a mobile device is considered to have a mobile channel purchase location while a transaction performed on the web is considered to have a web channel purchase location. Each specific channel may be an entity);
	determining a first channel opening date associated with each first channel based on the date indicator of each retail transaction record (p. 269, col. 1: There is a relative distinction made between when the first channel operated prior to the second channel opening and when the second channel started being used. For example, records were evaluated for a “pre-period” for comparison of the web channel prior to the mobile application’s release date);
	determining the date label for pre-first channel activity records of the plurality of activity records based on:
		i) the activity location identifier of each activity record associated with the at least one entity that identifies a second channel (p. 269), and
		ii) the date indication of each activity record associated with the at least one entity that identifies a pre-first channel opening date occurring before the first channel opening date (p. 269, col. 1: There is a relative distinction made between when the first channel operated prior to the second channel opening and when the second channel started being used. For example, records were evaluated for a “pre-period” for comparison of the web channel prior to the mobile application’s release date);
	determining the date label for post-first channel activity records of the plurality of activity records based on:
		i) the activity location identifier of each activity record associated with the at least one entity that identifies the second channel (p. 269), and
		ii) the date indication of each activity record associated with the at least one entity that identifies a post-first channel opening date occurring on or after the first
channel opening date (p. 269, col. 1: There is a relative distinction made between when the first channel operated prior to the second channel opening and when the second channel started being used. For example, records were evaluated for a “pre-period” for comparison of the web channel prior to the mobile application’s release date).
	The Huang-Avery combination addresses the application of Huang’s data records to perform a cannibalization forecast. The Huang-Avery combination does not explicitly incorporate machine learning to train models based on activity, including transaction records. For example, Huang and Avery do not explicitly disclose: 
training, by the at least one processor, at least one cannibalization forecasting model to forecast at least one channel metric of future activities upon creating a new channel based on the date label and the activity location identifier of each activity record of the plurality of activity records
	However, Mehmanpazir describes how machine learning may be used to predict sales insights (Mehmanpazir: abstract). Mehmanpazir labels historical customer profiles with historical sales insights to form a training set upon which a machine learning algorithm may be applied and “[a]ctual sales insights of one or more entities may be fed back into the machine learning system to update the insight engine” (Mehmanpazir: (¶ 21). The labels may identify aspects of the historical customer profiles, including customer, product, and/or time period (Mehmanpazir: ¶¶ 69, 82). As seen in ¶ 82 of Mehmanpazir, “[t]he historical customer profiles may be stored with labels indicating the corresponding historical sales insights in the database.” Similar to recording the date, sales channel, and sales corresponding to a transaction (as seen in Huang), Mehmanpazir evaluates sales, entity, and time period information associated with historical customer profiles, but Mehmanpazir enhances the analysis with machine learning, labels, and historical sales insights (Mehmanpazir: ¶¶ 90, 155, 167-168). Data may be associated with the same entity (Mehmanpazir: ¶ 172). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to perform the step of training, by the at least one processor, at least one cannibalization forecasting model to forecast at least one channel metric of future activities upon creating a new channel based on the date label and the activity location identifier of each activity record of the plurality of activity records in order to reap the benefits of training a predictive model with a machine learning algorithm, such benefits including the ability to identity more accurate insights and to continuously improve the accuracy of the insights by using actual results as feedback to correct the predictive machine learning model. Applying labels (as claimed) would simply be part of the machine learning training process. The claimed steps of automatically generating new candidate channel attributes that improve the at least one channel metric based on the at least one channel metric and automatically modifying a new candidate activity channel profile using the new candidate channel attributes correspond to the ability of the machine learning predictive modeling and training process to yield insights regarding the analysis data and to allow for continuous feedback to improve the model presumptions and accuracy.
Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
[Claim 10]	Huang evaluates the impacts of adding a new sales channel on existing sales channels (as discussed above), which (in effect) creates models (including at least one cannibalization model) to reflect sales behavior and metrics in the various channels and cross-channel impacts. Huang also evaluates propensity score distributions related to control and treatment groups (Huang: p. 269) and consumers may be evaluated by buying characteristics across the channels of varying attributes, such as identifying certain consumers as heavy buyers and the channels as web or mobile channels (Huang: p. 270, col. 1). Huang does not explicitly disclose that its at least one cannibalization model is a forecasting model and Huang does not explicitly perform the step of utilizing, by the at least one processor, the at least one cannibalization forecasting model to predict a distribution of the at least one channel metric over time based on the candidate channel attributes; however, Avery assesses the impacts of cross-channel sales to predict the patterns of cross-channel elasticities over time (Avery: p. 2: title), particularly in regard to adding a new sales channel (Avery: pp. 3-7). While Avery focuses on retail store, catalog, and Internet sales channels (Avery: pp. 8-10) and Huang focuses on web and mobile sales channels (Huang: p. 267, col. 2), Huang acknowledges that cross-channel analysis may be performed on additional types of sales channels (Huang: p. 275, section 8.1). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Huang such that its at least one cannibalization model is a forecasting model and to perform the step of utilizing, by the at least one processor, the at least one cannibalization forecasting model to predict a distribution of the at least one channel metric over time based on the candidate channel attributes in order to provide tools for making decisions regarding whether or not it would be beneficial to add sales channels and, if so, which types of channels.
Huang and Avery do not explicitly disclose use of at least one processor to perform the steps of the invention; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
[Claims 11-19]	Claims 11-19 recite limitations already addressed by the rejections of claims 1-9 above; therefore, the same rejections apply. 
Furthermore, regarding claim 11, Huang and Avery do not explicitly disclose storing, by the at least one processor, the at least one cannibalization forecasting model for access by at least one user computing device associated with at least one user to forecast the at least one channel metric of the future activities by the new channel based on the activity value and the activity location. As seen in ¶ 82 of Mehmanpazir, “[t]he historical customer profiles may be stored with labels indicating the corresponding historical sales insights in the database.” Similar to recording the date, sales channel, and sales corresponding to a transaction (as seen in Huang), Mehmanpazir evaluates sales, entity, and time period information associated with historical customer profiles, but Mehmanpazir enhances the analysis with machine learning, labels, and historical sales insights (Mehmanpazir: ¶¶ 90, 155, 167-168). Data may be associated with the same entity (Mehmanpazir: ¶ 172). The content of the stored data is addressed in the rejections of claims 1-9 above. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to perform the step of storing, by the at least one processor, the at least one cannibalization forecasting model for access by at least one user computing device associated with at least one user to forecast the at least one channel metric of the future activities by the new channel based on the activity value and the activity location in order to document the information to facilitate its convenient sharing and future reference, as needed.
[Claim 20]	Claim 20 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Huang and Avery do not explicitly disclose a system comprising at least one processor configured to implement software instructions causing the at least one processor to perform the disclosed functions; however, Mehmanpazir discloses use of at least one processor to perform data gathering, evaluation, model training, and machine learning (Mehmanpazir: ¶¶ 54-58). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Huang-Avery combination to use a system comprising at least one processor configured to implement software instructions causing the at least one processor to perform the steps of the invention in order to facilitate more rapid and accurate performance of the steps of the claimed invention, including data gathering, data processing, model training, data analysis, etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sewak (US 2020/0005087) – Labels data to train models using machine learning.
Ettl et al. (US 2015/0317653) – Performs omni-channel demand modeling and price optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683